t c memo united_states tax_court kenneth linda j logie petitioners v commissioner of internal revenue respondent docket no filed date linda j logie pro_se rebecca t hill and marion t robus for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure after a concession by the respondent the issues remaining for decision are whether petitioners may exclude a portion of their income as a parsonage or rental allowance pursuant to sec_107 whether petitioners are entitled to certain claimed deductions for supplies and utility expenses whether the issue of additional_amounts claimed by petitioners as medical_expenses is properly before the court whether petitioners are liable for self-employment_tax whether petitioners are liable for tax with respect to receipt of social_security_benefits and whether petitioners are liable for an accuracy- related penalty under sec_6662 findings_of_fact the parties have stipulated some of the facts which are so found the stipulation of facts is incorporated herein by this reference petitioners are husband and wife who resided in oakland california when they filed their petition during the year at issue petitioner kenneth logie mr logie was minister and petitioner linda j logie mrs logie in the notice_of_deficiency respondent determined that petitioners had unreported capital_gain in the amount of dollar_figure resulting from the sale of certain stock after taking into account petitioners' cost_basis in the stock respondent conceded prior to trial that petitioners are entitled to a capital_loss of dollar_figure from this transaction was associate minister of the interdenominational gospel chapel in oakland california the chapel held services five times a week in a rented building in oakland and had approximately members mr logie's wage and tax statement form_w-2 from the interdenominational gospel chapel for the tax_year listed wage income in the amount of dollar_figure and listed other income in the amount of dollar_figure which was described as parsonage mrs logie's form_w-2 from the interdenominational gospel chapel for the tax_year listed wage income in the amount of dollar_figure and listed other income in the amount of dollar_figure which was described as parsonage petitioners reported their income for on a joint form_1040 which showed no tax_liability petitioners excluded from gross_income those amounts listed and described on their forms w-2 as parsonage totaling dollar_figure and separately deducted this same amount as an adjustment to income on the schedule c attached to their return petitioners reported a loss of dollar_figure from a business described as linda logie distributor matol botanical on the schedule c petitioners claimed cost_of_goods_sold in the amount of dollar_figure this amount included supplies expenses in the amount of dollar_figure which was separately and duplicatively deducted on line of the schedule c petitioners also claimed on their schedule c utilities expenses for telephone use in in the total amount of dollar_figure in addition petitioners claimed various itemized_deductions including medical and dental expenses in the amount of dollar_figure during mr logie received dollar_figure in social_security_benefits petitioners did not report any social_security_benefits on their return petitioners paid no self- employment_tax on the compensation paid to them by the interdenominational gospel chapel respondent issued a notice_of_deficiency determining a deficiency in petitioners' joint federal income taxes in the amount of dollar_figure for in the notice_of_deficiency respondent disallowed both the exclusion from income and the adjustment to income for the claimed parsonage_allowance respondent disallowed the duplicative schedule c deduction for supplies expense in the amount of dollar_figure respondent also disallowed dollar_figure of the total dollar_figure petitioners claimed as schedule c deductions for telephone expenses on grounds that petitioners failed to show that the amount disallowed was not a personal_expense respondent did not challenge petitioners' claimed medical and dental expenses or other itemized_deductions respondent also determined a deficiency in petitioners' self-employment taxes for in the amount of dollar_figure and allowed a corresponding income_tax deduction in the amount of dollar_figure in addition respondent determined that petitioners were liable for tax with respect to dollar_figure received as social_security_benefits respondent further determined that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 of dollar_figure for parsonage_allowance opinion sec_107 provides that the gross_income of a minister does not include the rental allowance paid to him as part of his compensation to the extent used by him to rent or provide a home as a prerequisite for this exclusion the taxpayer must establish that there was designation of the rental allowance pursuant to official church action before payment sec_1 b income_tax regs the regulations state in pertinent part the term rental allowance means an amount_paid to a minister to rent or otherwise provide a home if such amount is designated as rental allowance pursuant to official action taken in advance of such payment by the employing church or other qualified_organization when paid after date the designation of an amount as rental allowance may be evidenced in an employment contract in minutes of or in a resolution by a church or other qualified_organization or in its budget or in any other appropriate instrument evidencing such official action the designation referred to in this paragraph is a sufficient designation if it permits a payment or a part thereof to be identified as a payment of rental allowance as distinguished from salary or other remuneration respondent does not contest petitioners' status as ministers under sec_107 rather respondent argues that the claimed parsonage allowances were not properly designated in accordance with the applicable regulations petitioners bear the burden of proving that the amounts at issue were properly designated as a rental allowance by official church action before payment see rule a the record is devoid of any such evidence to the extent it addresses this issue mrs logie's testimony suggests that the characterization of part of petitioners' income as parsonage allowances was an afterthought accordingly we sustain respondent's determinations with respect to the amounts claimed as parsonage allowances see 69_tc_521 41_tc_605 schedule c deductions respondent disallowed a duplicative dollar_figure deduction for supplies expenses and disallowed dollar_figure of claimed telephone expenses as being personal in nature the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 although petitioners' brief alludes in its statement of facts to respondent's disallowance of these claimed schedule c expenses petitioners' w-2 forms do not constitute substantiation in this regard because among other reasons they were issued after the payments were made mrs logie testified that she had been researching the internal_revenue_code and read about the housing allowance and felt it would be unjust and unfair not to include that as part of their joint federal_income_tax return petitioners failed to discuss this issue either at trial or on brief and offered no evidence with respect to this issue accordingly we sustain respondent's determination with respect to the disallowed schedule c deductions medical_expenses on their joint federal_income_tax return petitioners claimed itemized_deductions of dollar_figure for medical and dental expenses respondent made no adjustment to this amount in the notice_of_deficiency at trial petitioners claimed they were entitled to additional medical_expenses in the amount of dollar_figure for hearing aids petitioners failed to raise this issue in either their original or amended petitions furthermore petitioners have never requested leave to amend their pleadings petitioners had ample time to file such a motion and although petitioners are pro_se litigants they are familiar with this court's rules and procedures for example on date just days before trial petitioners filed a motion for leave to file a second amended petition in order to raise additional arguments the court granted that motion on date petitioners did not raise the issue of increased medical deductions in that motion but waited until the trial the purpose of the pleadings is to give the parties and the court fair notice of the matters in controversy and the basis for their respective positions rule a it is well settled that this court ordinarily will not consider issues that have not been pleaded see 64_tc_61 59_tc_551 an issue is not properly raised unless the opposing party is given fair notice and is not surprised or put at a substantial disadvantage 64_tc_989 estate of horvath v commissioner supra pincite refusal to consider an issue not raised in the pleadings is particularly proper where the issue is a factual one and where respondent is unaware of petitioners' position until trial estate of mandels v commissioner supra pincite in this case petitioners submitted new medical receipts to respondent the morning of trial respondent did not have an adequate opportunity to evaluate this new issue and petitioners' evidence supporting it petitioners' delay in raising this issue is prejudicial to respondent see 98_tc_28 o'rourke v commissioner tcmemo_1990_161 accordingly petitioners' claim of additional medical_expenses is not properly before the court and we decline to consider it moreover even if the court were to consider this issue the record is insufficient to establish that petitioners are entitled to medical deductions in excess of those claimed on their return at trial petitioners introduced into evidence a continued self-employment_tax sec_1401 provides that a tax shall be imposed on the self-employment_income of every individual petitioners have the burden of proving that they are not liable for self-employment taxes rule a petitioners failed to offer any evidence or make any arguments that they are not liable for self-employment taxes consequently we hold that petitioners are liable for self-employment taxes social_security_benefits sec_86 requires that if a taxpayer's modified_adjusted_gross_income plus one-half of his or her social_security_benefits exceeds a certain base_amount a portion of the taxpayer's social_security_benefits shall be included in taxable_income petitioners failed to offer any evidence or make any arguments with respect to respondent's determination with respect to thi sec_4 continued mass of materials ostensibly to substantiate the medical and dental expenses claimed on their form_1040 as filed as well as the additional_amounts claimed at trial for hearing aids the materials are not readily susceptible of interpretation or analysis one receipt for example in the amount of dollar_figure does not identify the purpose of the receipt nor is there proof of payment such as a canceled check other than to contend that they are entitled to additional deductions for hearing aids petitioners did not testify regarding these alleged expenses or call any witnesses to support their claim to the deductions on the basis of this record the court is unable to ascertain whether the medical_expenses claimed on the return in fact exclude the expenses for hearing aids or the extent to which any of these items may represent allowable unreimbursed medical_expenses under sec_213 issue consequently we hold that petitioners are liable for tax on social_security_benefits pursuant to sec_86 accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 for negligence or disregard of rules or regulations sec_6662 imposes a percent penalty on the portion of an underpayment that is attributable to negligence or disregard of rules or regulations under sec_6662 negligence includes failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code negligence is a ‘lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part and remanding per curiam 43_tc_168 disregard includes careless reckless or intentional disregard of rules or regulations sec_6662 no penalty shall be imposed if the taxpayer acted in good_faith and there was reasonable_cause for the underpayment sec_6664 the burden is on the taxpayer to prove the commissioner's imposition of the penalty is in error 79_tc_846 58_tc_757 the entire underpayment of petitioners' tax was due to negligence or disregard of rules or regulations on their joint federal_income_tax return petitioners claimed double tax benefits for parsonage allowances and failed to meet the requirements of sec_107 they also claimed a double deduction for certain supplies expenses and claimed an excessive_amount for utilities expenses petitioners neglected to report benefits received from social_security moreover petitioners completely disregarded their liability for self-employment_tax accordingly respondent's imposition of an accuracy-related_penalty under sec_6662 is sustained to reflect the foregoing and the concession made by respondent decision will be entered under rule
